Citation Nr: 1453953	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from December 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2011, the Board remanded the appeal for further evidentiary development.  A review of the record reflects that there was not substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board's prior decision stated that a VA medical opinion or examination should be obtained if outstanding records pertaining to the Veteran's hearing loss are received.  Outstanding records have been associated with the Veteran's claims file, but an examination and opinion were not obtained.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to a VA audiologist for an opinion to clarify the etiology of the Veteran's current left ear hearing loss.  If the examiner concludes an examination of the Veteran must be conducted to provide the following opinion, this should be scheduled.

Following a review of the relevant medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not that any current left ear hearing loss is related to the Veteran's service or any incident therein.

A rationale must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.    

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  The Veteran and his representative should then be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


